The opinion of the Court was delivered by
Black, J.
The appellee was administrator of Jacob Schaeffer, deceased. The appellant, who is one of the distributees, sought to charge him in his account with certain obligations and notes given up by him and cancelled. The Court refused to permit it, and we think rightly, for this most conclusive reason: The obliga*240tions and claims in question were disputed, and their justice denied by another member of the family. To save a contest unseemly and disagreeable, the appellant, as well as the other distributees, agreed in writing that the administrator should settle them on such terms as should seem most desirable to him. He did so by giving up the claims. It is not doubted that he acted in good faith, or that he cancelled the notes because he thought they had already been paid. But the appellee thinks that she ought to be permitted to charge him notwithstanding, on the ground that his act was wrong, and that he was merely an arbitrator between the heirs, with his authority revoked at the time his award was made. He was not an arbitrator. In settling or compromising the dispute he was in the line of his duty as an administrator, and the paper which the heirs gave him was sufficient to protect him from responsibility for an error of judgment.
Decree affirmed.